Case 3:19-cv-00841-MHL Document 14 Filed 08/07/20 Page 1 of 2 PagelD# 128

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

JAMES KEETON,

Petitioner,
Vv. Civil Action No. 3:19CV841

HAROLD W. CLARKE,

Respondent.

MEMORANDUM OPINION

James Keeton, a Virginia inmate proceeding pro se, filed this petition under 28 U.S.C.

§ 2254 challenging his convictions in the Circuit Court of Gloucester County for rape and the
revocation of a previously suspended sentence. On July 22, 2020, the Magistrate Judge issued a
Report and Recommendation wherein he recommended dismissing the § 2254 Petition. (ECF
No. 13.) The Court advised Keeton that he could file objections within fourteen (14) days after
the entry of the Report and Recommendation. Keeton has not responded.

“The magistrate [judge] makes only a recommendation to this court. The
recommendation has no presumptive weight, and the responsibility to make a final determination
remains with this court.” Estrada v. Witkowski, 816 F. Supp. 408, 410 (D.S.C. 1993) (citing
Mathews v. Weber, 423 U.S. 261, 270-71 (1976)). This Court “shall make a de novo
determination of those portions of the report or specified proposed findings or recommendations
to which objection is made.” 28 U.S.C. § 636(b)(1). “The filing of objections to a magistrate’s
report enables the district judge to focus attention on those issues—factual and legal—that are at
the heart of the parties’ dispute.” Thomas v. Arn, 474 U.S. 140, 147 (1985) (footnote omitted).

In the absence of a specific written objection, this Court may adopt a magistrate judge's
Case 3:19-cv-00841-MHL Document 14 Filed 08/07/20 Page 2 of 2 PagelD# 129

recommendation without conducting a de novo review. See Diamond v. Colonial Life &
Accident Ins. Co., 416 F.3d 310, 316 (4th Cir. 2005).

There being no objections, and the Court having determined that the Report and
Recommendation is correct on its merits, the Report and Recommendation (ECF No. 13) will be
ACCEPTED and ADOPTED. The Motion to Dismiss (ECF No. 10) will be GRANTED and the
§ 2254 Petition (ECF No. 1) will be DENIED. Keeton’s claims and the action will be
DISMISSED. A certificate of appealability will be DENIED.

An appropriate Order will accompany this Memorandum Opinion.

| 05 o
M. apa ea Y
rict Judge

United States Dis

=<

Date: 8 -"]-JZo
Richmond, Virginia

to
